Citation Nr: 0608759	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  04-38 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a disability manifested 
by headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 and June 1978 
and unverified dates of service in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate a claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2005).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

The veteran asserts that service connection is warranted for 
headaches.  The veteran's service medical records reflect 
that in November 1976 and July 1977, the veteran complained 
of experiencing pain on the left side of his head, as well as 
in his left eye, and in his left lower mandible.  According 
to the veteran, the pain, which had occurred intermittently 
during the previous year, usually occurred in the morning and 
lasted for 20 to 30 minutes for five to six days and then 
went away.  He also indicated that his left eye throbbed and 
occasionally watered and that light bothered him.  His post-
service treatment records reflect that he currently 
experiences headaches, which have been diagnosed as migraines 
and cluster headaches.  In February 2003, the veteran 
underwent VA examination.  However, although the examiner 
diagnosed the veteran with mixed headache disorder, there is 
no evidence that she reviewed the veteran's claims file in 
conjunction with the examination and she did not comment on 
the etiology of the veteran's disability or provide a nexus 
opinion.  Thus, in light of the veteran's in service 
manifestations and his current diagnoses, the Board finds 
that a clinical opinion is warranted.  Such would be useful 
in the adjudication of the veteran's claim.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran should be contacted and 
requested to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his headaches 
since his military service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

2.  The claims folder should then be 
forwarded to the VA examiner who 
conducted the February 2003 VA 
examination for an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or greater) that the 
veteran's current headache disability is 
etiologically related to his service in 
the military, to include complaints of 
head pain in service.  If additional 
examination of the veteran is deemed 
necessary to provide such opinion, the RO 
should schedule such examination.  

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  



3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board if warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

